Citation Nr: 0120792	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes the veteran requested a personal hearing 
before a member of the Board but that he failed to appear at 
a scheduled hearing in March 1999.  

In February 2000, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
issues on appeal.

3.  The veteran is not shown to have been engaged in combat 
with the enemy.

4.  The persuasive medical evidence demonstrates no chronic 
psychiatric disorder, including an anxiety disorder, was 
incurred in or aggravated by active service.

5.  No credible supporting evidence has been provided to 
verify the veteran's claimed inservice stressors.

CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred in or aggravated by 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The veteran's PTSD is not demonstrated to have been 
caused by a verified inservice stressor.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C.A. 
§ 5107); 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  The RO received 
the veteran's service medical records from the National 
Personnel Records Center (NPRC) in December 1982, received 
copies of selected documents from his service personnel file 
in April 1996, and received copies of his complete service 
personnel file in June 1997 and September 1997.  

The Board notes the veteran's service records included 
correspondence from the veteran dated in February 1970 
indicating statements from Drs. E.M.R. and P.C.S. and a 
clinical psychologist, W.D.V., were being submitted in 
support of a request for a humanitarian transfer.  The Board 
also notes that copies of those statements were not included 
in the veteran's service personnel or service medical 
records.  In October 1997, the RO requested information from 
these medical care providers and received a response from Dr. 
P.C.S.  A request mailed to W.D.V. was returned as 
undeliverable.  

The RO received VA medical records dated from March 1980 to 
April 1996 from the Chattanooga, Tennessee, VA Outpatient 
Clinic and records dated from April 1996 to August 1997 from 
the Murfreesboro, Tennessee, Medical Center.  Although the RO 
did not request medical records associated with treatment the 
veteran reported he received in the 1970's at VA facilities 
in the Detroit, Michigan, area, the Board notes the veteran 
testified, in essence, that he did not receive any treatment 
at that time pertinent to the matters on appeal.

In July 2000, the RO requested verification of the veteran's 
claimed stressors from the U.S. Armed Forces Center for 
Research of Unit Records (USASCRUR) and in response received 
documents from the United States Marine Corps Historical 
Center.

The Board also notes the veteran testified he had been 
unsuccessful in his attempts to obtain other service records 
and that he had been informed that no additional records were 
available.  Therefore, the Board finds all available service 
and medical treatment records have been received and that 
further efforts to obtain additional records would be futile.

The Board further finds that the January 1997 statement of 
the case and the May 1998 and September 2000 supplemental 
statements of the case adequately notified the veteran of the 
efforts taken to obtain relevant records and of the future 
action to be taken by VA.  

The Board notes that the veteran underwent VA examinations in 
July 1996 and April 1998 and that medical opinions necessary 
for an adequate determination of the matters on appeal have 
been obtained.  Therefore, the Board finds that VA has met 
the notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service records show the veteran participated in operations 
against communist aggression while serving in Vietnam from 
May 16, 1969, to March 16, 1970, and participated in 
"Operation Pipestone Canyon" from May 26, 1969, to March 
16, 1970.  Embarkation slips, however, show the veteran 
arrived in Vietnam on May 16, 1969, and departed on January 
17, 1970.  The records are negative for awards or 
commendations indicative of combat.  His primary duties 
during this period were as a messman and an auto mechanic.  

Correspondence in the veteran's service personnel records 
included a January 1970 telegram which noted the veteran had 
obtained an opinion from Dr. P.C.S. and that based upon the 
doctor's evaluation it was recommended the veteran be 
admitted to a service department hospital for treatment and a 
determination of fitness for service.  In February 1970, the 
veteran requested a humanitarian transfer in lieu of 
returning to Vietnam to complete his tour.  He noted that on 
January 16, 1970, he received correspondence from his spouse 
informing him that she had become pregnant by another man and 
that she wanted a divorce.  He also noted that he had been 
granted emergency leave and that on January 18, 1970, he had 
arrived in Chattanooga, Tennessee, to try to reconcile his 
marriage.  

The February 1970 correspondence also included a statement 
from the Inspector-Instructor of the United States Marine 
Corps Reserves in Chattanooga, Tennessee, recommending the 
veteran's transfer based upon a personal interview, the 
opinion of Dr. P.C.S. indicating a definite requirement for 
additional psychiatric evaluation to determine the veteran's 
suitability for continued active service, and duration of the 
veteran's service in Vietnam.  In March 1970, the veteran 
requested entitlement to a discharge for the convenience of 
the government.  The veteran's DD Form 214 shows the veteran 
received that discharge on June 19, 1970.

Service medical records are negative for evidence the veteran 
received treatment for a psychiatric disorder.  A June 1970 
discharge examination revealed a normal clinical psychiatric 
evaluation.  In his report of medical history the veteran 
denied any depression or excessive worrying and denied 
nervous trouble of any sort.

VA medical records dated in March 1980 show the veteran 
requested treatment for his nerves.  The veteran reported 
having received news of his spouse's pregnancy during service 
and having been granted emergency leave after he became angry 
and agitated after having been denied.  It was noted the 
veteran described himself as a mechanic and stated that he 
had worked many jobs which he generally quit after provoking 
an argument with his boss.  He stated he rode with a 
motorcycle gang in his leisure time and had been involved in 
fights with other motorcycle riders.  He reported he had 
experienced no discipline problems in high school, but 
described "going berserk" in Vietnam when demanding leave 
to come home, having been arrested for disorderly conduct in 
Birmingham, Alabama, and for carrying a concealed weapon in 
Detroit, Michigan.  

The veteran complained of feelings of depression, of being 
angry at himself, and of being frustrated with his present 
lifestyle.  The examiner noted the veteran's mood was mildly 
depressed and he showed little spontaneous emotion but that 
he was in good contact with the environment and was alert and 
oriented.  There was no evidence of a thought disorder or any 
psychotic processes.  The examiner's assessment was a long 
history of characteriological problems with situational 
stress at the present time.  Records show the veteran failed 
to report for a scheduled appointment with a VA psychologist 
in April 1980.

In November 1982, the veteran submitted an application for VA 
benefits including a request for entitlement to service 
connection for a "mental" disorder.  He noted that while in 
Vietnam he received news of his spouse's pregnancy and lost 
all reality.  He stated, in essence, that he was presently 
unable to adjust to his spouse or to work and that he had 
difficulty remembering things.

In January 1983, the RO requested the veteran submit 
additional evidence in support of his claims.  The veteran 
was notified that receipt of the requested information was 
required within one year of that correspondence to preserve 
the effective date of his claim.  No additional information 
was received within this period and the claim was apparently 
abandoned.

VA medical records dated in March 1995 show the veteran 
reported he had experienced traumatic events during service 
in Vietnam.  In April 1995, the veteran complained of 
problems dealing with other people and with memories and 
feelings from Vietnam.  He reported he had been under heavy 
enemy fire while serving as lead security for truck convoys 
but that he did not make a habit of talking about it.  He 
reported his truck had been hit by 100 rounds of one mission 
and that he had noticed bullet holes in front of his head and 
behind his head.  He stated he had been awarded a medal for 
that mission but never received it.  

The examiner noted that the veteran became agitated and 
tearful talking about a tanker in a convoy that had been 
blown up by a remote mine in which a buddy was killed.  He 
stated he had participated in the rescue but that the only 
remains recovered had been a foot that was blown up under the 
dash.  The veteran also reported that he had worked in mining 
for a while and had been involved in 3 mine explosions but 
denied any trauma from those experiences.  The examiner's 
assessment included mixed substance abuse, personality 
disorder, not otherwise specified, and rule out PTSD with 
depression.  

On June 5, 1995, the veteran complained of anxiety, a low 
threshold for stress, and an explosive temper.  He stated he 
avoided talking about Vietnam, that he had dreams about 
Vietnam regularly, and that he had difficulty sleeping.  The 
diagnoses included rule out PTSD, polysubstance abuse, and 
personality disorder, not otherwise specified, with explosive 
features.  A June 27, 1995, report noted diagnoses of 
personality disorder with explosive features and drug abuse.  
It was noted the veteran asked about admission to a PTSD 
program.

In January 1996, the RO received correspondence from the 
veteran requesting entitlement to service connection for 
PTSD.

A January 1996 VA mental health clinic assessment noted the 
veteran reported problems since returning from Vietnam.  It 
was noted he reported he had been released early because he 
was already having problems while in Vietnam.  The examiner 
noted the veteran's medical records were not available for 
review and provided diagnoses of depressive disorder, not 
otherwise specified, anxiety disorder, not otherwise 
specified, rule out PTSD, and multiple substance abuse, in 
early remission.  

A February 5, 1996, VA psychology service report noted the 
veteran claimed he was haunted by 2 incidents in which he 
killed 2 Vietnamese men with his truck.  A February 26, 1996, 
VA PTSD Services Assessment report noted the veteran stated 
his duties in Vietnam included convoy security on a wrecker 
and that one day his truck had taken 100 rounds.  He also 
reported that he had seen people blown up in their trucks and 
that he had to pick up the wreckage.  He stated that all that 
remained of one casualty was the soldier's foot.  The 
examiner's diagnoses included rule out PTSD and rule out 
personality disorder, not otherwise specified.

In March 1996, the RO requested the veteran provide specific 
details of stressful incidents he experienced during service 
in Vietnam, including dates, places, and units of assignment 
at the time of the events, a description of the events, a 
description of any medals or citations received as a result 
of the events, and the names and other identifying 
information of any other individuals involved in the events.  

The veteran submitted a statement in support of his claim in 
March 1996 noting that his duties included security for 
convoys from Da Nang to Saigon and that on one mission his 
truck had been left behind to attend to a wrecked vehicle.  
He stated that late that night his truck, which was hauling a 
tanker loaded with fuel took, over 100 rounds and a rear 
wheel was blown off.  He stated everyone survived the ordeal 
but indicated that a bullet had hit his right leg and that he 
sustained a head injury.  He noted his injuries had not been 
reported.  He stated the servicemen involved in the incident 
were told they would be awarded medals for bravery but that 
he had never received one.  The veteran also reported that on 
another occasion he had seen one of their tankers "get it" 
and that the driver had been killed with only his foot having 
been recovered.  He stated that on another occasion he ran 
over an indigenous person with his truck but that he had not 
reported the incident.

VA medical records dated in April 1996 show the veteran 
reported recurring nightmares of actual incidents that 
occurred in Vietnam, including the veteran running over a 
Vietnamese civilian and when he had to pick up a truck that 
had blown up with servicemen in it.  A subsequent report 
noted diagnoses of anxiety disorder, not otherwise specified, 
with PTSD symptoms, and personality disorder, not otherwise 
specified.  

During VA examination in July 1996, the veteran reported that 
he had worked as an auto mechanic for the first few weeks he 
was in Vietnam, then served as a cook for a few months, then 
drove a big wrecker armed with a 50 caliber machine gun.  It 
was noted that the veteran recalled traumatic events during 
service including having his truck hit with heavy small arms 
fire and having seen a driver blown up to the extent that 
only his foot was recovered.  The veteran reported painful 
memories of driving his truck into and over 2 Vietnamese on 
the orders of his commanding officer and of a separate 
incident when he hit and killed someone on a motorcycle.  

The examiner, Dr. P.A.J., noted the veteran also reported a 
major trauma in 1982 or 1983 in which 13 people were killed 
in a mine explosion while he was working in the mines.  The 
veteran reported they had to go in and clean up after the 
accident, that it smelled of burnt flesh, and that he had 
seen where the victims had bounced off the wall.  It was 
noted the veteran had symptoms consistent with PTSD including 
irritability, hypervigilance, proneness to rage, and 
occasional recurrent dreams of Vietnam combat; however, the 
examiner provided an Axis I diagnosis of anxiety disorder, 
not otherwise specified, with an alternative diagnosis of 
adjustment disorder with mixed disturbance of emotions and 
conduct, and chronic polysubstance abuse.  An Axis II 
diagnosis of personality disorder, not otherwise specified, 
was also provided.  

In an addendum to the report the examiner noted it was clear 
that combat experiences in Vietnam contributed to the 
veteran's described emotional distress and adjustment 
problems since service and that it was clear that his 
explosive temper and problems adjusting to family and 
acquaintances preceded his military service.  

VA medical records dated in January 1997 noted the veteran 
expressed anger related to the denial of his PTSD claim when 
others were getting benefits.  

At a personal hearing in April 1997, the veteran testified 
that after approximately 3 months in Vietnam he volunteered 
for convoy duty and service on a wrecker armed with a 50 
caliber machine gun.  He reported he could not remember how 
many convoys he participated in but that the convoys ran 
every few days.  He stated that most of the convoys were 
uneventful but that a few tankers had been blown up.  He 
described one day when his truck had been acting as a "front 
runner" to make sure the road was clear of land mines for 
the other trucks and that a tanker truck in the middle of the 
convoy got hit.  He stated they were only able to recover the 
driver's foot.  

He testified that the truck had been 4 or 5 trucks behind his 
and that his half of the convoy had proceeded without 
stopping to provide assistance but that the security wrecker 
nearest to that truck had stayed behind.  He reported that he 
had known the driver of the truck but that he could not 
recall his name.  He stated that there were no other 
occasions when he was involved in events that resulted in 
persons killed or wounded in action.  

He also described one day in which his security wrecker had 
been required to stay behind to assist a tanker that had 
turned over in a rice patty.  He stated that right before 
dark his truck had taken over 100 rounds and a left rear 
wheel had been blown off but that they got out without having 
anyone killed or injured.  He claimed that everyone on the 
truck had been told they would receive a commendation for 
bravery but that he had been informed that there were no 
records of the awards.  The veteran also reported that his 
brother had been shot during the war and was dead.  

The veteran testified that he had been able to function 
pretty well in Vietnam and that he basically had no problems 
until he came home.  He described events involving his 
receipt of emergency leave and actions leading to his 
discharge for the convenience of the government.  He reported 
he had undergone 2 private psychiatric evaluations and that 
there had been just too much stress in his life at that time 
to go back to Vietnam.  

In January 1998, the RO received correspondence from Dr. 
P.C.S. in response to a request for information related to an 
evaluation of the veteran in 1970.  The physician stated that 
the veteran's records had been destroyed by a flood in his 
basement but that he remembered the case.  He stated the 
veteran had shown sufficient symptoms of a dissociative 
disorder associated with stressful conditions and that he 
felt it would be unwise and dangerous to his fellow 
servicemen if the veteran had been returned to service.  He 
stated that based upon his memory of the veteran's symptoms 
he would anticipate that from time to time in the future the 
veteran would exhibit what is now called Vietnam Syndrome but 
was then called a dissociative phenomenon.

During VA examination in April 1998, the veteran complained 
of difficulty sleeping and nightmares.  He described dreams 
of being on a truck when he was first coming into Da Nang, of 
being awaken while asleep on guard duty when they were almost 
overrun and with the smell of burnt flesh due to the use of 
flame-throwers on the enemy, of when his truck got shot up 
and they were out all night and sleeping in the truck, and of 
2 black servicemen who were blown up in a fuel tanker during 
a convoy and all they found was a foot.  The veteran also 
described having been upset at not receiving a welcome upon 
his return from Vietnam, of the death of an acquaintance, 
R.M., and of his brother's death in an motorcycle accident 
after returning from 3 tours in Vietnam.  

The examiner, Dr. P.A.J., noted that a mental status 
examination to confirm or establish a diagnosis of PTSD 
criteria in accordance with DSM-IV revealed that diagnostic 
criteria "A" was met by the veteran's description of events 
occurring in Vietnam during his tour of duty.  A diagnosis of 
PTSD was provided; however, the examiner commented that the 
severity of the disorder was unclear because it was 
overshadowed by the veteran's prominent personality disorder.  
The examiner stated the diagnosis of chronic mild PTSD 
replaced the diagnoses of anxiety and adjustment disorders 
provided in the 1996 VA examination.

The examiner also noted that after a review of the claims 
file he found the January 1998 correspondence from Dr. P.C.S. 
was not useful in assisting in diagnosis.  It was noted the 
physician's opinion had been provided under a great handicap 
in trying to remember a very old case without any written 
records, that he had been unable to provide any specific 
clinical data except for rough memories of the situation, and 
that he did not cite any specific symptomatic evidence to 
support his diagnosis of dissociative disorder.

In a May 1998 supplemental statement of the case, the RO 
listed U.S. Marines In Vietnam High Mobility and Standdown 
1969 (1988), by Charles R. Smith, as evidence that had been 
reviewed.  A copy of chapter 11 of that text describing 
operation "Pipestone Canyon" has been included in the 
claims file.  The text provides no information as to any 
combat engagements involving the veteran's company.

In a February 2000 decision, the Board found the veteran had 
submitted well grounded claims for entitlement to service 
connection for an anxiety disorder and PTSD and remanded the 
case to the RO for additional development.

In July 2000, the RO requested verification of the veteran's 
claimed stressors from the U.S. Armed Forces Center for 
Research of Unit Records (USASCRUR) and in response received 
documents from the United States Marine Corps Historical 
Center.  The reports included command chronologies for the 
veteran's company dated from May 1969 to December 1969.  The 
historical center Archives Specialist reported no chronology 
was available for the month of January 1970.

The command chronologies noted the veteran's company had 
participated in 75 "Rough Rider" convoys in May with no 
casualties, 76 "Rough Rider" convoys in June with no 
casualties, 71 "Rough Rider" convoys in July with no 
casualties, 72 "Rough Rider" convoys in August with no 
casualties, 60 "Rough Rider" convoys in September with one 
casualty, 60 "Rough Rider" convoys in October with no 
casualties, 48 "Rough Rider" convoys in November with one 
casualty, and 68 "Rough Rider" convoys in December with one 
casualty.  The reports also noted medals and commendations 
received and recommended during that period but do not list 
the veteran as a recipient.  

In a September 2000 supplemental statement of the case, the 
veteran was notified of the evidence considered by the RO in 
its denial of his claims.  The RO provided a specific 
determination that the evidence did not establish that the 
veteran had engaged in combat with the enemy during service 
in Vietnam.  The RO further found the veteran's claimed 
stressor events could not be verified by the evidence of 
record.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can also 
be granted for certain chronic diseases, including psychoses, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(d) 
(2000).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Combat

In this case, the Board notes the veteran's records are 
negative for awards or commendations indicative of combat and 
his primary duties during service in Vietnam were messman and 
auto mechanic.  Although his service records show he 
participated in operations against communist aggression and 
in "Operation Pipestone Canyon" while serving in Vietnam, 
the evidence of record does not demonstrate he engaged in 
combat.  

The Board also notes that in response to a request for 
verification of the veteran's claimed stressors, the RO 
received service reports documenting the activities of the 
veteran's company in Vietnam from June to December 1969.  
While these reports include evidence indicative of combat-
related injuries within the veteran's company, they do not 
show the veteran actually engaged in combat.  

In fact, the only evidence of "an actual fight or encounter 
with a military foe or hostile unit or instrumentality" was 
the veteran's report of one occasion when he received over 
100 rounds to his truck and had a tire blown off the vehicle.  
The veteran has not claimed and the record does not indicate 
he was exposed to enemy fire on any other occasion.  Although 
the veteran also testified he had participated in a convoy in 
which a tanker was blown up by a land mine, the Board finds 
his proximity to the event as a "front runner" in the 
convoy was too remote from the explosion in the middle of the 
convoy to demonstrate "an actual fight or encounter."

The Board notes that in a March 1996 statement in support of 
his claim the veteran described the occasion when he received 
over 100 rounds to his truck as having occurred late at 
night; however, at his personal hearing in April 1997 he 
testified the incident occurred just before dark.  He also 
testified that no one had been injured in the attack; 
however, in his March 1996 statement he indicated his right 
leg had been struck by a bullet.  In addition, during a VA 
mental health evaluation in April 1995 the veteran, in 
describing the incident, was quoted as having noticed bullet 
holes behind his head and bullet holes in front of his head.  
The Board notes that similar details of that event were not 
provided in the veteran's subsequent descriptions of the 
incident.

In light of the inconsistencies in the veteran's description 
of an attack on his truck and the lack of any corroborating 
evidence, the Board finds that no credible evidence 
demonstrating this event actually occurred has been 
submitted.  The Court has held that in determining whether 
evidence submitted is credible the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).

The Board notes the reasonable doubt rule is inapplicable in 
this case as there is an actual conflict in the evidence.  
See 38 C.F.R. § 3.102.  Therefore, based upon the evidence of 
record, the Board must conclude that the veteran was not 
engaged in combat with the enemy.

Anxiety Disorder

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran did not sustain an 
incurrence or an aggravation of a chronic psychiatric 
disorder, including an anxiety disorder, during active 
service.  There is also no evidence of a psychosis during 
active service or of a diagnosis of a psychosis within one 
year of his discharge from active service.

Although a July 1996 VA examination provided a diagnosis of 
anxiety disorder, not otherwise specified, the disorder was 
not demonstrated to have been incurred in or aggravated by 
active service.  In addition, subsequent to an April 1998 
examination, the VA examiner replaced his diagnosis of 
anxiety disorder with a diagnosis of chronic mild PTSD.

The Board also notes that Dr. P.C.S., in essence, provided a 
diagnosis of dissociative disorder based upon his 
recollection of an examination of the veteran in 1970.  The 
Board finds this opinion provided approximately 28 years 
after the examination without the benefit of a review of any 
records of the examination to be of little probative value.  
The Board finds, however, that the June 1970 service 
examination finding of a normal clinical psychiatric 
evaluation is persuasive evidence of the veteran's mental 
status upon discharge.  That finding is also supported by the 
veteran's report of medical history at the time denying 
symptoms or treatment for any psychiatric disorders.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for an 
anxiety disorder.

PTSD

VA case law provides that service connection for PTSD 
requires three elements: (1) a current diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

VA regulations provide that if the evidence establishes that 
a veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  This regulation was amended in 1999 to reflect 
changes in VA law as a result of the Cohen decision.  See 64 
Fed. Reg. 32807-08 (1999).  

In this case, the Board notes the requirements of a present 
diagnosis of PTSD and medical evidence of a causal nexus 
between the current symptomatology and the veteran's claimed 
in-service stressor have been provided.  The Board finds, 
however, that credible supporting evidence that the claimed 
in-service stressor actually occurred has not been submitted.  

As noted above, the Board has found the veteran is not shown 
to have been engaged in combat with the enemy.  The Court has 
held that when a claim for PTSD is based on a noncombat 
stressor a noncombat veteran's testimony alone is 
insufficient proof of a stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The Board also notes the Court 
has held an opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board notes the only evidence in this case that the 
veteran's claimed stressor events actually occurred were his 
own statements in support of the claim.  The Board also notes 
that the veteran has provided inconsistent and contradictory 
accounts of the events he claimed occurred during active 
service in Vietnam.  He has stated that the incident when his 
truck was shot 100 times occurred late at night then 
subsequently he testified the event happened right before 
dark.  He has stated he saw a tanker truck explode when it 
struck a mine and that he participated in the rescue effort 
of the driver who was a friend but testified that he had been 
in the front of the convoy and that his half of the convoy 
had not stopped to provide assistance.  Therefore, based upon 
the evidence of record, the Board must conclude that the 
veteran's PTSD is not shown to have been caused by a verified 
inservice stressor and that entitlement to service connection 
for PTSD is not warranted.



ORDER

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

